DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 3 February 2022.  Therein, Applicant amended claims 1, 5, 8, 10-13 and 15-17; Applicant cancelled claims 9 and 14.  No claims were newly added.  The submitted claims have been entered and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response to Amendments/Arguments
Applicant’s amendments and related arguments have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
It is also noted that, despite examiner’s notice thereof, applicant chose not to amend the independent claim to eliminate any and all optional limitations.   Accordingly, examiner has updated the record to indicate that, in light of the maintained optional limitations, the proper interpretation of the independent claims will be examined (see claim interpretation section).       
	
Claim Interpretation – Examiner’s Note
	As currently claimed, independent claim 1 recites the limitation “determines if the pedestrian present ahead of the equipped vehicle is moving across a path of travel of the equipped vehicle” (emphasis added).  The inclusion of the term "if" followed by a condition (with two or more implicit or explicit) possibilities, creates a limitation with optional language.  Optional language within a claim creates more than one situation/option for substantive examination (e.g., option A is claimed, option B 
	In claim 1, only one of the options is explicitly defined (actions are taken when “the pedestrian is moving into the path of the vehicle”).  As a result, the examiner is obligated to interpret that nothing extraordinary occurs during the undefined option (e.g. the control circuit operates normally because the pedestrian does not move into the path of the vehicle).   Accordingly, the undefined/implicit limitation is broader than the explicitly claimed optional language because the implicit limitation does not include an additional limiting action.  This will be the interpretation for claim 1.
	For independent claims 12 and 17, the reasoning noted above for claim 1 is also applied to method claim 12 and system claim 17, as the limitation defines a “if” followed by an optional condition presenting two or more optional, mutually exclusive embodiments.
	As a related issue, claims 2-4, 6 and 18-20 base their dependence as arising solely out of the non-invoked optional limitation.  Thus, claims 2-4, 6 and 18-20 are also non-invoked.  Specifically, because the independent claim limitation from which the dependent claims arise from/are based upon will not be substantively examined, these dependent claims will also not be substantively examined. Claims 2-4, 6 and 18-20 are rejected based on their dependency to independent claims 1, 12 and 17.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 8, 10, 12, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) in view of Zagorski, et al. (U.S. Patent Publication No. 2013/0151058).  Claims 2-4, 6 and 18-20 are not invoked. 

Continuing with the claim, Murphy further discloses a control comprising an image processor operable to process image data captured by the camera (see para. 0127); wherein the control, via image processing at the image processor of image data captured by the camera, determines lane markings of a traffic lane of a road being traveled by the equipped vehicle (see para. 0189).  Murphy does not explicitly disclose the next limitation. 
A teaching from Zagorski discloses wherein the control determines a leading vehicle ahead of the equipped vehicle and in the same traffic lane of the road as the equipped vehicle (see paras. 0028-0029), and wherein the control controls a steering system of the equipped vehicle to adjust a path of travel of the equipped vehicle to follow the determined leading vehicle in the same traffic lane (see paras. 0028-0029, Figs. 3 and 4 illustrate following a leading vehicle in the same lane).  It would have been obvious to one of ordinary skill in the art to modify Murphy to include the teaching of Zagorski based on the motivation to improve an active system for a vehicle and, more particularly, to an active vehicle system that monitors the behavior of one or more surrounding vehicles and alters, adjusts and/or controls operation of a host vehicle accordingly.  
Continuing with the claim, Murphy further discloses wherein, with the equipped vehicle moving in a forward direction along the road, the control, via image processing at the image processor of image 
Referring to claim 5, Murphy further teaches wherein the control autonomously maneuvers the equipped vehicle by controlling a steering system of the equipped vehicle, a braking system of the equipped vehicle and an accelerator of the equipped vehicle (see para. 0126, autonomous control inherently includes such systems). 
Regarding claim 7, Murphy further discloses wherein the control, via image processing at the image processor of image data captured by the camera, determines if the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle (see para. 0138), and wherein the control, responsive to determination that the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle to allow the pedestrian to move into and across the path of travel of the forward moving equipped vehicle (see para. 0138). 
With reference to claim 8, Murphy further discloses wherein the control system determines a traffic condition that the equipped vehicle is traveling in (see paras. 0183-0184, move to desired lane), and wherein, responsive to determination of the traffic condition, the control system is operable to control the steering system of the equipped vehicle (see paras. 0183-0184). 

Claims 12 and 17 are rejected based on the citations and reasoning provided above for claim 1. 
Claim 13 is rejected based on the citations and reasoning provided above for claim 8.
Claim 15 is rejected based on the citations and reasoning provided above for claim 10.  
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) and Zagorski, et al. (U.S. Patent Publication No. 2013/0151058), as applied to claim 10 and 15 above, and further in view of Takahama, et al. (U.S. Patent Publication No. 2007/0030131).  
For claims 11 and 16, Takahama discloses wherein the control system, at least in part responsive to detection of another vehicle indicating an intent to change traffic lanes into the same traffic lane ahead of the equipped vehicle (see paras. 0052, 0059), controls a braking system of the equipped vehicle to decelerate the equipped vehicle to allow for the traffic lane change by the other vehicle (see paras. 0052, 0059).   It would have been obvious to one of ordinary skill in the art to modify Murphy to include the teaching of Takahama based on the motivation to improve an obstacle verification system for predicting the possibility of a preceding object becoming an obstacle in the future.  

Conclusion
Examiner also stated at the end of the previous rejection that Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited and specific figures, columns and lines should not be considered limiting to reference in any way.  Taking the entire reference the Examiner contends that the art supports the new rejection of the currently amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663